UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
-----------------------------------------------------------------X
JEFFRY LEROY, as Co-Guardian of SILVIA
LEROY, Incapacitated Person, SHIRLEY LICIN, as
Co-Guardian of SILVIA LEROY, Incapacitated
Person, and JEFFRY LEROY, Individually,                               Case No. 20-cv-05325-ARR-CLP

                                    Plaintiffs,
                                                                      DEFENDANTS’ REQUEST
                            -against-                                 FOR AUTOMATIC 30-DAY
                                                                      STAY OF ENFORCEMENT OF
HEATHER HUME, M.D., MINDY BRITTNER,                                   COURT’S AUGUST 12, 2021
M.D., MIRA JOHN, M.D., MOUNT SINAI                                    ORDER TO REMAND
HOSPITAL, MARY TOUSSAINT-MILORD,
M.D., KANIZ B. BANU, M.D., MAHREEN
AKRAM, M.D., JAMIE CELESTIN-EDWARDS,
CNM, BROOKDALE HOSPITAL MEDICAL
CENTER, JILL BERKIN, M.D., and KEVIN
TROY, M.D.,

                                     Defendants.
 -----------------------------------------------------------------X

        Defendants respectfully request that this Court enter an automatic thirty (30) day stay of

execution of the Court’s Remand Order, pursuant to Fed. R. Civ. P. 62(a), to provide Defendants

an opportunity to file a Notice of Appeal of the August 12, 2021 Order remanding this action to

the New York Supreme Court, Kings County.

        It is respectfully submitted that this is a perfunctory request and that there is no non-

frivolous basis to oppose the thirty (30)-day stay of execution.

        Federal Rule of Civil Procedure 62(a) provides that “execution of a judgment and

proceedings to enforce it are stayed for 30 days after its entry, unless the court orders otherwise.”

Under Federal Rule of Procedure 52(a), a “judgment” is defined as “a decree and any order from

which an appeal lies.” “[A]n order remanding a case to the State court from which it was removed

pursuant to section 1442 [Federal Officer Jurisdiction] or 1443” is reviewable by appeal. 28 U.S.C.



                                                        1
§ 1447(d). Moreover, pursuant to the Supreme Court’s recent decision in BP P.L.C. v. Mayor and

City of Baltimore, 141 S. Ct. 1532 (2021), the entirety of the subject remand order is reviewable

on appeal since removal was premised, in part, on federal officer removal.

         Thus, an Order remanding a case removed from state court pursuant to 28 U.S.C. § 1442,

as in this case, is a “judgment” for the purposes of Fed. R. Civ. P. 62(a), and is, therefore, subject

to a 30-day stay of execution. See, e.g., W. Virginia State Univ. Bd. of Governors for & on behalf

of W. Virginia State Univ. v. Dow Chem. Co., No. 2:17-CV-3558, 2020 WL 3053542, at *1

(S.D.W. Va. June 8, 2020) (since case was removed pursuant to 28 U.S.C. § 1442, defendants are

entitled to 30-day automatic stay on execution of remand order from date of its issuance, pursuant

to Rule 62[a]); Fernandez v. Tyson Foods, Inc., No. 20-CV-2079-LRR, 2021 WL 1257557, at *2

(N.D. Iowa Jan. 28, 2021) (30-day automatic stay is applicable to court’s Remand Order since

removal under 28 U.S.C. § 1442—federal officer removal—is reviewable by appeal).

         When a remand order is subject to appellate review, the district court retains jurisdiction to

recall or modify its remand order, including consideration of a motion to stay. Therefore, since

the remand order is appealable for the reasons just explained, this Court retains jurisdiction to act

on a stay motion even if it has sent the remand order to state court. See, e.g., In re Digicon Marine,

Inc., 966 F.2d 158, 161 (5th Cir. 1992) (“where remand is reviewable on appeal ‘a district court

has jurisdiction to review its own order, and vacate or reinstate that order.’”) (citation omitted);

PNC Bank, N.A. v. Spencer, No. 13-CV-21-BBC, 2013 WL 11320931, at *2 (W.D. Wis. May 23,

2013) (district court may retain jurisdiction to reconsider remand order where Court of Appeals

has jurisdiction to review remand), aff'd in part, appeal dismissed in part, 763 F.3d 650 (7th Cir.

2014).




                                                   2
       Defendants intend to file an appeal of the Court’s August 11, 2021 Order, and also intend

to seek a stay of these proceedings in a more formal fashion. In other COVID-19 litigation

involving the issues raised herein, multiple courts have issued automatic 30-day and permanent

stays of proceedings pending appeals. See, e.g., Estate of Maglioli v. Andover Subacute Rehab

Ctr. I, Civil Nos. 21-2114, 21-2120 (D.N.J., June 18, 2021) (granting stay of proceedings pending

resolution of appeal to Third Circuit) (attached hereto as Exhbit “A”); Vyden v. Vista Del Sol Ltc.,

Inc., No. 21-cv-04628 GW(PLAx) (C.D. Cal., Aug. 9, 2021) (granting automatic 30-day stay)

(attached hereto as Exhibit “B”); Codeus v. Grancell Village of the Los Angeles Jewish Home for

the Aging, et. al, 21-cv-2266 FMO (MARx) (C.D.Cal., June 4, 2021) (granting stay pending

decision in Ninth Circuit appeal) (attached hereto as Exhibit “C”); Rogers v. Lawndale

Healthcare & Wellness Centre, LLC, et al., 21-cv-3922 FMO (MARx) (C.D. Cal., June 28, 2021)

(same) (attached hereto as Exhibit “D”); Glover v. Sunrise Senior Living Services, Inc., No. 21-

00974 (E.D. Pa., Aug. 3, 2021) (ordering that case be placed in civil suspense pending Third

Circuit resolution in pending appeals); Burress v. Fairmount Long Terms Care, No. 21-80 (E.D.

Pa., March 9, 2021) (same).


       Defendants also respectfully request that this Court issue an Order precluding the Clerk of

the Court from taking steps to execute the remand order during the 30-day period, including but

not limited to mailing a certified copy of the order of remand to the Supreme Court, Kings County,

in order to permit Defendants time to pursue their appeal rights. 28 U.S.C. § 1447(c).




                                                 3
       WHEREFORE, Defendants respectfully request that this Court enter an automatic thirty

(30) day stay of execution of the Court’s Remand Order, pursuant to Fed. R. Civ. P. 62(a), to

provide Defendants an opportunity to file a Notice of Appeal of the August 12, 2021 Order, which

remands this action to the New York Supreme Court, Kings County.

Dated: Garden City, New York
       August 19, 2021


 Yours, etc.,

 AARONSON, RAPPAPORT, FEINSTEIN VIGORITO, BARKER, PATTERSON,
 & DEUTSCH, LLP                 NICHOLS & PORTER, LLP

 By: Larry D. Bloomstein                           Megan A. Lawless
 Larry D. Bloomstein (LB 0603)                     Megan A. Lawless, Esq. (ML 3227)
 (Ldbloomstein@arfdlaw.com)                        Dylan Braverman, Esq. (DB 5501)
 Peter J. Fazio (PF 1211)                          Charles Faillace, Esq. (CF 4001)
 Barbara A. Ryan (BR 7279)                         300 Garden City Plaza, Suite 308
 600 Third Avenue                                  Garden City, New York 11530
 New York, New York 10016                          (516) 282-3355
 212-593-6700                                      m.lawless@vbpnplaw.com
 Attorneys for Defendants                          Attorneys for Defendants
 THE MOUNT SINAI HOSPITAL, s/h/a                   MARY TOUSSAINT-MILORD, M.D., KANIZ
 MOUNT SINAI HOSPITAL, JILL BERKIN,                B. BANU, M.D., MAHREEN AKRAM, M.D.,
 M.D., KEVIN TROY, M.D., HEATHER                   JAMIE CELESTIN-EDWARDS, CNM, and
 HUME, M.D. and MIRA JOHN, M.D.                    BROOKDALE          HOSPITAL      MEDICAL
                                                   CENTER




                                               4
